Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the surface protrusion of claim 27 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 20 and 29 are objected to because of the following informalities:  
Claim 20, line 1, “wherein the proximal end” should read “wherein a proximal end”.  
Claim 29, line 6, “wherein the first inner” should read “wherein a first inner”
Claim 29, line 7, “and the second outer” should read “and a second outer”
Claim 29, line 9, “respect to the central” should read “respect to a central”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 - 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “the closure mechanism”, however there is a lack of antecedent basis for this part.  It is unclear if a closure mechanism should be introduced in preceding claim 16 or if claim 17 should read “a closure mechanism”.  For purposes of examination, claim 17 will be read as “a closure mechanism”. 
Claim 18 recites several parts which lack antecedent basis, including “the distal end of the closure mechanism”, “the proximal end of the compression member” and “the a distal end of the closure mechanism”, “a proximal end of the compression member” and “a threshold force”.  For purposes of examination claim 18 will be interpreted under the final assumption. 
Claim 19 recites “the proximal end of the compression member has a convex shape that corresponds to a concave shape of the distal end of the closure mechanism”.  There is a lack of antecedent basis for the proximal end and the distal end of the closure mechanism.  It is unclear if these items should be amended into claim 16 or if claim 19 should read “a proximal end of the compression member has a convex shape that corresponds to a concave shape of a distal end of a closure mechanism”.  For purposes of examination claim 19 will be interpreted under the second assumption. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29 - 31 is/are rejected under 35 U.S.C. 102(a)(1) as being ancitipated by Boschert (US 2005/0277928 A1).

Regarding claim 29, Boschert discloses a bone anchor assembly, comprising: 
a bone anchor having a proximal head portion and a distal shank portion (paragraph [0041] discloses a bone anchor ref. 20 having a head portion ref. 23 and a shank refs. 24/25 as shown in Fig. 1); 
a receiver member (paragraph [0041], ref. 30, Fig. 1) having a polyaxial seat formed therein for polyaxially seating the head portion of the bone anchor (paragraph [0042], Fig. 3); 
a compression member configured to be disposed within the receiver member (paragraph [0041], ref. 40, Fig. 1); 
wherein the first inner portion is configured to abut against the proximal head portion of the bone anchor and the second outer portion forms a distally-extending skirt around an entire outer perimeter of the compression member that does not contact the bone anchor when the distal shank of the bone anchor is oriented at less than a threshold angle with respect to the central longitudinal axis of the compression member (please see remarked Fig. 23 below which shows the distal portion of the compression member forming a skirt in which the head of the bone anchor would not touch unless angled).



    PNG
    media_image1.png
    490
    945
    media_image1.png
    Greyscale
  
Regarding claim 30, Boschert discloses the bone anchor assembly of claim 29, comprising a closure mechanism threadably matable with the receiver member to lock the bone anchor within the receiver member (paragraph [0041], ref. 70, Fig. 1).  

Regarding claim 31, Boschert discloses the bone anchor assembly of claim 30, wherein the compression member is configured to be disposed within the receiver member between the bone anchor and the closure mechanism (Fig. 3). 


Allowable Subject Matter
Claims 16 and 20 - 28 are allowed.
Claims 17 - 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claim 16 discloses a bone anchor assembly comprising a compression member having a distal end including a first inner portion that is a planar surface oriented substantially perpendicularly to a central longitudinal axis of the compression member and a second outer portion that extends at an angle to the first inner portion wherein the second outer portion forms a distally-extending skirt around an entire outer perimeter of the compression member such that the skirt extends around an entire circumference of the head portion for the bone anchor and wherein the skirt does not contact the bone anchor when the distal shank portion of the bone anchor is oriented at less than a threshold angle with respect to the central longitudinal axis of the compression member. 
The closest available prior art is considered to be Boschert (US 2005/0277928 A1).
Boschert discloses a bone anchor assembly (Figs. 1 - 3) comprising the limitations of the claim 16 except for a compression member (Fig. 1, ref. 40) having distal end including a first inner portion that is planar a planar  surface oriented substantially perpendicularly to a central longitudinal axis of the compression member and a second outer portion that extends at an angle to the first inner portion wherein the second outer portion forms a distally-extending skirt around an entire outer perimeter of the compression member such that the skirt extends around an entire circumference of the head portion for the bone anchor and wherein the skirt does not contact the bone anchor when the distal shank portion of the bone anchor is oriented at less than a threshold angle with respect to the central longitudinal axis of the compression member.  . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817.  The examiner can normally be reached on M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TESSA M MATTHEWS/Examiner, Art Unit 3773